DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 21 June 2021.  Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please replace claims 1-21 with the following:
 
1.	A method comprising:
displaying on a graphical user interface (GUI) a design window that comprises a canvas and a palette, wherein the palette comprises a template pane and a fixture pane, and wherein the canvas displays a floorplan;
displaying in the template pane a load control template list, wherein the load control template list includes at least one load control template, wherein the at least one load control template includes a first graphical representation of a first load control device, and a graphical representation of a remote control device to display in the floorplan;	displaying in the fixture pane a first graphical representation of a first fixture, the first fixture configured to be controlled by the first load control device;
defining a load control area on the floorplan displayed on the canvas based on a selection of the at least one load control template from the template pane;	creating, via a user-defined graphical link, a first relationship between the first fixture and the first load control device displayed in the load control area on the floorplan, wherein the first relationship represents a connection between the first fixture and the first load control device; and 
subsequent to the creation of the first relationship between the first fixture and the first load control device, automatically creating a second relationship, indicative of a control relationship between the first load control device and the remote control device, the control relationship to permit control, via the remote control device, of an operational parameter of the first fixture based on the first relationship and the inclusion of the first load control device and the remote control device in the at least one load control template.
	
2.	The method of claim 1, wherein the at least one load control template includes a second graphical representation of a second load control device, the method further comprising:	subsequent to the creation of the user-defined graphical link to create the first relationship between the first fixture and the first load control device in the load control area, automatically creating a third relationship, indicative of a control relationship between the second load control device and the remote control device based on the inclusion of the second load control device and the remote control device in the at least one load control template.

3.	The method of claim 2, wherein the third relationship between the second load control device and the remote control device is graphically displayed in the load control area of the floorplan as a line connecting the second graphical representation of the second load control device to the graphical representation of the remote control device. 

4.	The method of claim 3, wherein the at least one load control template further includes a graphical representation of a sensor device, the method further comprising:	automatically creating a control relationship between the sensor device and first load control device responsive to the presence of the graphical representation of the first load control device and the graphical representation of the sensor device in the at least one load control template.

	5.	The method of claim 1, wherein the at least one load control template comprises a second graphical representation of a second load control device, the method further comprising:	displaying in the fixture pane a second graphical representation of a second fixture, the second fixture configured to be controlled by the second load control device;	defining the first fixture as connected to a first electrical supply circuit;	defining the second fixture as connected to a second electrical supply circuit; and
	subsequent to the creation of the first relationship between the first fixture and the first load control device, automatically creating a fourth relationship that represents a connection between the second fixture and the second load control device based on the connection of the first fixture to the first electrical supply circuit and the connection of the second fixture to the second electrical supply circuit.    

6.	The method of claim 5, wherein the first relationship between the first fixture and the first load control device is graphically represented in the load control area as a line connecting the graphical representation of the first fixture to the first graphical representation of the first load control device, and 
wherein the second relationship between the first fixture and the remote control device is graphically represented in the load control area as a line connecting the graphical representation of the first fixture to the graphical representation of the remote control device. 

7.	The method of claim 1, further comprising:		automatically blocking the user from selecting an incompatible fixture type based on the user selecting the at least one load control template from the template pane, wherein the incompatible fixture type is determined based on the user selecting one or more of an energy code associated with the at least one load control template and a project type associated with the at least one load control template.

8.	The method of claim 7, wherein the incompatible fixture type is grayed out on the fixture pane.

9.	The method of claim 1, further comprising:		automatically determining if the load control area on the floorplan includes a required load control device or a required remote control device based on the user selecting one or more of an energy code associated with the at least one load control template and a project type associated with the at least one load control template; and	displaying a warning if the load control area does not include the required load control device or the required remote control device.

10.	The method of claim 9, further comprising:
subsequent to displaying the warning, automatically removing the warning if the user includes one or more of the required load control device and the required remote control device in the load control area. 

11.	The method of claim 1, the method comprising:
storing, in a data structure, data representative of the first relationship between the first fixture and the first load control device of the load control area; and 
storing, in a data structure, data representative of the second relationship between the first load control device and the remote control device. 

12.	A computing device for a load control system, the computing device comprising:
a processor configured to:
	display a design window comprising a canvas and a palette via a graphical user interface (GUI), wherein the canvas comprises a floorplan and the palette comprises a template pane and a fixture pane; 
	display in the template pane a load control template list, wherein the load control template list includes at least one load control template, wherein the at least one load control template includes a first graphical representation of a first load control device, and a graphical representation of a remote control device to display in the floorplan; 
	display in the fixture pane a first graphical representation of a first fixture, the first fixture configured to be controlled by the first load control device;
	define a load control area on the floorplan based on a selection of the at least one load control template from the template pane; 	
create via a user-defined graphical link, a first relationship between the first fixture and the first load control device displayed in the load control area on the floorplan, wherein the first relationship represents a connection between the first fixture and the first load control device; and 
	subsequent to the creation of the first relationship between the first fixture and the load control device, automatically create a second relationship, indicative of a control relationship, between the first load control device and the remote control device, the second relationship to permit control, via the remote control device, of an operational parameter of the first fixture based on the first relationship and the inclusion of the first load control device and the remote control device in the at least one load control template .

13.	The computing device of claim 12, wherein the at least one load control template comprises a second graphical representation of a second load control device, the processor further configured to:
subsequent to the creation of the user-defined graphical link to create the first relationship between the first fixture and the first load control device in the load control area, automatically creating a third relationship indicative of a control relationship between the second load control device and the remote control device, based on the inclusion of the second load control device and the remote control device in the at least one load control template. 

	14.	The computing device of claim 13, wherein the third relationship between the second load control device and the remote control device is graphically displayed in the load control area of the floorplan as a line connecting the second graphical representation of the second load control device to the graphical representation of the remote control device. 

	15.	The computing device of claim 12, wherein the at least one load control template further includes a second graphical representation of a second load control device, the processor further configured to:	display in the fixture pane a second graphical representation of a second fixture, the second fixture configured to be controlled by the second load control device;	define the first fixture as connected to a first electrical supply circuit;	define the second fixture as connected to a second electrical supply circuit;
subsequent to the creation of the first relationship between the first fixture and first load control device, automatically create a fourth relationship that represents a connection between the second fixture and the second load control device responsive to creation of the connection of the first fixture to the first electrical supply circuit and the connection of the second fixture to the second electrical supply circuit. 

16.	The computing device of claim 15, further comprising:	a visual display;	wherein the first relationship between the first fixture and the first load control device is graphically represented in the load control area on the visual display as a line connecting the graphical representation of the first fixture to the first graphical representation of the first load control device, and 
wherein the fourth relationship between the second fixture and the second load control device is graphically represented in the load control area on the visual display as a line connecting the graphical representation of the second fixture to the graphical representation of the second load control device.

17.	The computing device of claim 12, wherein the processor further configured to:
automatically block the user from selecting an incompatible fixture type based on the user selecting the at least one load control template from the template pane, wherein the incompatible fixture type is determined based on the user selecting one or more of an energy code associated with the at least one load control template and a project type associated with the at least one load control template.

18.	The computing device of claim 12, wherein the processor is further configured to:
automatically determine if the load control area on the floorplan includes a required load control device or a required remote control device based on the user selecting one or more of an energy code associated with the load control template and a project type associated with the at least one load control template; and	display a warning if the load control area does not include the required load control device or the required remote control device.
	
	19.	The computing device of claim 18, wherein the processor is further configured to automatically remove the warning if the user includes one or more of the required load control device and the required remote control device in the load control area. 

20.	The computing device of claim 12, further comprising:	a memory configured to store, in a data structure, data representative of the first relationship between the first fixture and the first load control device of the load control area and data representative of the second relationship between the first load control device and the remote control device. 

21.	A non-transitory, machine-readable, storage device that includes instructions that, when executed by control circuitry, cause the control circuitry to:
cause a display of a graphical user interface (GUI) that includes a design window having:
a palette to display a template pane and a fixture pane; and  
a canvas to display a floorplan;
cause a display of a load control template list in the template pane, wherein the load control template list includes: 
at least one load control template, wherein the at least one load control template includes an icon representative of a first load control device, the first load control device to adjust one or more fixture output parameters; and an icon representative of a remote-control device, the remote-control device to provide an input to the first load control device;	cause a display of an icon representative of a first fixture, the first fixture controllable by the first load control device;
define a load control area on the floorplan displayed on the canvas responsive to selection of the at least one load control template;	create via a user-defined graphical link, a first relationship between the first fixture and the first load control device displayed in the load control area on the floorplan, wherein the first relationship represents a connection between the first fixture and the first load control device; and 
subsequent to the creation of the first relationship between the first fixture and the first load control device, automatically create a second relationship indicative of a control relationship between the first load control device and the remote-control device, the control relationship to permit control, via the remote control device, of an operational parameter of the first fixture based on the first relationship and the inclusion of the first load control device and the remote control device in the at least one load control template.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant amendment includes new limitations incorporated into independent claims 1, 12, and 21 that are sufficient to overcome the rejection of record.  Particularly, limitations directed towards “wherein the load control template list includes at least one load control template, wherein the at least one load control template includes a first graphical representation of a first load control device, and a graphical representation of a remote control device to display in the floorplan”, “creating, via a user-defined graphical link, a first relationship between the first fixture and the first load control device displayed in the load control area on the floorplan, wherein the first relationship represents a connection between the first fixture and the first load control device”, and “automatically creating a second relationship, indicative of a control relationship between the first load control device and the remote control device, the control relationship to permit control, via the remote control device, of an operation parameter of the first fixture based on the first relationship and the inclusion of the first load control device and the remoted control device in the at least one load control template” are not disclosed in the cited prior art.  A further search failed to yield any relevant results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145